Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 5/23/2022 is acknowledged.
Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims are confusing as to intent because the basis for the recited ranges of wt% values can not be definitively determined. In that the claims do not establish a standard upon which the recited ranges of wt% are based, the ranges of amounts and relevant proportions can not be definitively determined. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoseyov et al.(9,376,503).
	Shoseyov et al. discloses composite foams for building, insulation and other structures as claimed [claims 15-17] comprising nanocrystalline cellulose(NCC) [claim 4], water soluble polymers as claimed by applicants, including vinyl alcohol polymers as a resin component and starch as a crosslinker [note: claims 5 & 7], other crosslinkers, including  citric acid and 1,2,3,4-butane tetracarboxylic acid (BCTA)[note: claims 6 & 8], titanium dioxide meeting colorant requirements [claim13] as claimed and foaming agent {see column 4 line 45 – column 5 line 19, column 8 line 31 -42 and column 10 line 22 - column 11 line 54).  Owing to the closeness of the make-ups of the material compositions utilized in the making of the formed composites as claimed, it is held that the bonding effects as defined by applicants’ claims would necessarily follow from formation of the foamed composites disclosed by Shoseyov et al.  
	As to claim 9 & 20, though both organic and inorganic solvent routes to product formation are disclosed and other variations in product formation may be evident, it is the formed products that are claimed. Difference in the make-up of the finally formed product is not seen, and owing to the closeness of the material make-up of the product formed, difference based on solvent selection during manufacture is not seen to be evident.
	As to claims 10-12, Shoseyov et al. is directed towards high strength products and owing to the closeness of the make-ups of the material effects of the products formed, it is held that the strength effects as defined by these claims would necessarily follow from formation of the foamed composites disclosed by Shoseyov et al.  
	Shoseyov et al. differs from applicants’ claims in that the amounts of cellulose and crosslinkable material selections as defined by the claims are not particularly recited by Shoseyov et al.  However, Shoseyov et al. does recite variation in the proportional deployment of NCC and polymer as well as establishing the utilization of its respective materials for their strength/reinforcing and/or crosslinking effects (see column 5 line 1 – column 8 line 42), and it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the NCC, crosslinkable polymers, and other crosslinkers of Shoseyov et al. in any amount provided for by Shoseyov et al. in preparing the composites of Shoseyov et al. for the purpose of imparting desired structural strength/reinforcing and/or crosslinking effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.   
Shoseyov et al. differs from applicants’ claims 2 & 3 in that porosities and densities as claimed are not particularly specified.  However, Shoseyov et al. does recite variation in the concentration of NCC in its aqueous dispersions as well as the additional employment of foaming agent (column 7 line 7 -column 8 line 55), and, hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have formed the scaffolds of Shoseyov et al. from dispersions containing scaffold forming material in any concentration and /or utilized foaming agent provided for by Shoseyov et al. in any proportion for the purpose of imparting any desired porous structure in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results. Here, again, it applies that it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402 .  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Truniger et al. and Refunjol et al. are cited for their relevant disclosures of cellulosic foam formation and crosslinking in preparations in the related arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN M COONEY/                Primary Examiner, Art Unit 1765